Citation Nr: 1037671	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  09-06 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for a mental disorder claimed to be due treatment occurring 
at a VA facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and two observers


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran was provided a Central Office Board hearing in 
September 2009.  A transcript of the testimony offered at this 
hearing has been associated with the claims file.

This matter was last before the Board in November 2009 when it 
was remanded for further development.  That development was 
completed and the matter is now ready for consideration by the 
Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Following the Board's remand, the Veteran submitted numerous 
audiotapes of recordings of his psychotherapy sessions and 
letters from private physicians.  At his Board hearing, the 
Veteran and his representative indicated that they wished to 
prospectively waive initial RO consideration of this evidence.  
In this regard, the Board may consider this evidence in the first 
instance because the Veteran has waived RO consideration thereof.  
See 38 C.F.R. § 20.1304(c) (2009).


FINDINGS OF FACT

The Veteran's mental disorder is not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing the 
hospital/medical treatment, or an event not reasonably 
foreseeable.





CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
mental disorder, claimed as due to VA care, have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in May 2008.  Although the notice provided did not address 
either the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless given 
that the claim is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Id.

VA has obtained the Veteran's service treatment records, VA 
records, and Social Security Administration (SSA) records, 
assisted the Veteran in obtaining evidence, and afforded the 
Veteran the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

The Board recognizes that assistance shall include providing a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As will discussed in more detail below, the record is absent for 
competent medical evidence that additional disability resulted as 
a consequence of negligence, careless, or other fault on the part 
of VA, or an event not reasonably foreseeable.  

The Board cognizant that there are instances in which lay 
testimony can serve to establish an association between service 
and the claimed disability or death for the purpose of satisfying 
the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 
370 (2002). For example, a lay person may be competent to offer 
testimony on certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple conditions 
such as a dislocated shoulder, and their lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, the Board finds that a lay person is not be 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as determining whether a health care 
provider was negligent or careless or otherwise at fault for 
additional disability resulting from a delay in diagnosis or a 
misdiagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, the Board finds that this is not 
a case in which the Veteran's lay assertions can satisfy the 
criteria for obtaining a VA opinion or examination.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.



Laws and Regulations

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151, there must be a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on part of VA or 
evidence of an event not reasonably foreseeable in order to 
establish entitlement to compensation.

To establish causation, the evidence must show that VA's hospital 
care, medical or surgical treatment, or examination resulted in 
additional disability or death.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran has 
an additional disability or died does not establish cause.  38 
C.F.R. § 361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there 
must be evidence showing either that VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider, or that VA furnished treatment without the informed 
consent of the veteran and his representative in compliance with 
38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 
requirements that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent may 
be express or implied as specified under 38 C.F.R. § 17.32(b), as 
in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Veteran is seeking entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1511 on two theories.  First, the 
Veteran asserts that VA failed to timely diagnose and treat 
breast cancer, which led to the development and/or aggravation of 
a mental disability.  Secondly, he asserts that VA incorrectly 
diagnosed him as having bipolar disorder, which, in turn, caused 
or aggravated a mental disability.  

Of record is a November 1999 private treatment record from 
M.A.N., M.D.  This record documents a recent diagnosis of male 
breast cancer, with a history of a firm lump in the left breast 
for about 2 years, which the Veteran attributed to old trauma.  
This record notes that the Veteran underwent a mastectomy around 
this time and that chemotherapy was recommended as the recurrence 
of breast cancer over the next 5 years with surgery alone was 25 
to 35 percent.  

A February 2001 note from Dr. M.A.N. notes that the Veteran had 
stage II, node negative breast cancer.  This record documents 
that the Veteran had received 4 cycles of adjuvant chemotherapy 
with Adriamycin and Cytoxan in February 2000.  The Veteran 
reported that he was doing well at this time and examination 
showed no evidence of disease.  

In early August 2002 the Veteran was involuntarily admitted to 
the University of Kansas Hospital.  The record associated with 
this admission note that the Veteran was admitted to this 
facility following an incident where he tried to take his 10 
year-old son to Des Moines armed with a pistol.  At this time, 
the Veteran maintained that he was simply leaving for Des Moines 
to see his father with his son and that the Veteran's father had 
asked him to bring the pistol.  The Veteran was thereafter chased 
and arrested by police and involuntarily admitted for psychiatric 
treatment.  Examination resulted in an assessment of bipolar mood 
disorder, manic episode, with a GAF score of 35.  

In February 2005 the Veteran presented at the Kansas City VA 
Medical Center (VAMC) to establish care.  At this time, he 
expressed that he desired to use the VAMC to check up on possible 
breast cancer.  

In March 2005 the Veteran received a mental health history and 
physical evaluation.  It was noted that this was the Veteran's 
initial presentation for mental health treatment and that he 
"want[ed] to get something started to help straighten out [his] 
life," although he felt that he did not have a psychiatric 
disorder.  The Veteran indicated that he sought this evaluation 
to confirm that he was misdiagnosed at the University of Kansas 
Medical Center (KUMC) in 2002 when, as noted above, he was 
involuntarily admitted to this facility.  Examination resulted in 
an assessment of unspecified paranoid disorder with a GAF score 
of 40.

An April 2005 mental health note documents the Veteran's prior 
assessment of bipolar mood disorder at KUMC.  The Veteran related 
that he felt that this diagnosis had been the cause of a lot of 
his problems and that he sought reevaluation and a change in this 
diagnosis.  An assessment of unspecified paranoid disorder with a 
GAF score of 40 was continued.

In mid-May 2005 the Veteran presented at the Kansas City VAMC for 
an unscheduled psychiatric appointment.  This note documents that 
the Veteran remained obsessed with proving a conspiracy between 
his former employer, KUMC and the police and that he refused to 
accept that he had any psychiatric illness.  He refused, 
therefore, to take any medications.  He stated at this time that 
"they say I'm crazy, so I might as well get disability."  
Unspecified paranoid disorder was assessed at this time.

A late June 2005 SSA consultation note documents that the Veteran 
alleged that he had posttraumatic stress disorder (PTSD).  This 
note documents that Veteran's history and his belief that he was 
wrongly diagnosed and hospitalized in August 2002 for bipolar 
disorder.  This note reflects that the Veteran continued to deny 
that he had any mental health issues and that he continued to 
refuse the treatment most likely to assist him.  

In early July 2005 the Veteran was once again seen for a 
psychiatric evaluation.  At this time, the Veteran reported that 
he had a restraining order issued against him by his "wife and 
the church for terroristic threats," but did not elaborate.  He 
informed that he had been in jail for about 20 days for 
"tampering with a witness," but likewise did not elaborate.  He 
became adamant and verbally loud when discussing his 2002 
involuntary hospitalization at KUMC and how he had contacted 
lawyers to help remove the diagnosis of bipolar disorder from his 
records.  He was then reading the Bible, rather than taking his 
medication for his mood.  He expressed that he felt people were 
trying to label him and that he was not mentally ill.  He 
adamantly refused any medication.  

A VAMC psychiatry note dated later in July notes similar 
complaints and an assessment of probable mood disorder, current 
manic episode.  The Veteran was encouraged to consider a trial of 
medication to address his current mood symptoms of grandiosity 
and paranoia, but declined to do so.  

The Veteran was next seen at the Kansas City VAMC for psychiatric 
treatment in December 2005.  At this time, the Veteran reported 
that since his last visit he had been jailed for 65 days for 
charges of "tampering with a witness" and for violating a no-
contact order.  The Veteran exhibited rapid, pressured speech and 
provided elaborate details about how he had recently been 
released from jail and had various attorneys working for him.  He 
reported a recent incident of "them" being in his apartment and 
throwing his new socks "all over [his] apartment just to upset 
[him]."  He related that people were "trying to get [him] and 
railroad [him]."  He was irritable when questioned about his 
psychiatric symptoms and continued to deny that he had bipolar 
mood disorder or that he needed treatment of any kind.  He denied 
anxiety and depression, as well as suicidal or homicidal 
ideations.  He was assessed as having probable bipolar mood 
disorder, current mixed episode, with psychotic features.  The 
examining physician attempted to discuss the Veteran's symptoms 
and treatment options, but the Veteran remained adamant that he 
had no psychiatric problems and needed no medication.  

A September 2006 Kansas City VAMC note documents a chief 
complaint of bipolar disorder and that the Veteran was being 
evaluated at the insistence of his probation officer.  At this 
time, he still adamantly refused to take medication or believe 
that he had bipolar disorder, or any other mental health issues.  
The Veteran also talked about recently finding another breast 
lump.

On the same day as his September 2006 psychiatric consultation, 
the Veteran was seen by Same Day Care with a complaint of pain in 
the right arm for a 2 week duration, apparently following an 
incident in which the Veteran hurt his arm preventing his 
grandson from falling off of a bed.  In addition to the 
complaints of pain in this area, the Veteran reported his history 
of breast cancer on the right and a recent history of a lump 
under his arm for over a year, which had gotten bigger.  The 
Veteran noted that he had not been followed by an oncologist in a 
long time due to lack of insurance, although he had an 
appointment with his primary care physician in about 1 week.  An 
addendum to this note documents that a fine needle aspiration 
(FNA) biopsy was contemplated, but upon contacting the Veteran he 
informed that he had spoken with the providers that had 
originally performed his mastectomy and was told that he needed 
lymphadema therapy.  

In late September 2006 the Veteran underwent a FNA biopsy at the 
VAMC.  This biopsy resulted in an assessment of recurring breast 
cancer.  A full metastatic workup was advised, and if the lesion 
revealed by this biopsy was an isolated occurrence, excision was 
to be contemplated.  

In October 2006 the Veteran was seen at the VAMC for an oncology 
consultation.  The Veteran's history of breast cancer in 1999 
with subsequent treatment was noted, as was his recent history of 
recurrence of breast cancer.  The assessment of right breast 
cancer was continued and a course of treatment was discussed and 
recommended.  It is noted by the Board that Dr. B. conducted this 
consultation.  

An August 2007 oncology note from the Kansas City VAMC documents 
that Dr. B. called to request that the Veteran be prescribed 
ciprofloxacin (an antibiotic) for treatment of pneumonitis.  The 
script was entered and it was noted that Dr. B. saw the Veteran 
at KUMC, but that the Veteran received his medications through 
VA.  

An October 2007 record from the Kansas City VAMC notes that the 
Veteran was then on therapy for advanced breast cancer at KUMC 
and had been admitted to this facility the prior week for 
cellulitis in the right upper extremity, the same site as his 
prior mastectomy.  The Veteran apparently had a major penicillin 
reaction in the past and was discharged from KUMC on Vancomycin 
(an antibiotic).  The Veteran requested that he obtain this 
antibiotic through the VAMC.  Subsequent notes document the 
Veteran's history of breast cancer, and that he was getting his 
treatment for this condition at KUMC.  See e.g. November 6, 2007, 
VAMC oncology addendum.

Of record is a January 2008 VAMC primary care note.  This note 
documents that the Veteran had finished radiation treatment for 
breast cancer and was being treated with medication for this 
ailment.  The Veteran expressed at this time that he was not 
comfortable with his care through VA and was having Dr. B. treat 
him at KUMC.

In April 2008 the Veteran presented at the Kansas City VAMC for 
an oncology consultation.  It was noted that the Veteran had been 
seen at the VAMC by Dr. B initially in October 2006 before 
transferring his primary oncology care to KUMC, where he was then 
followed by Dr. B.  It was noted that VA had minimal records in 
this regard, particularly due to his having sought treatment at 
KUMC.  The Veteran primarily sought to get his medications for 
treatment of breast cancer through VA at this time.  He was given 
his medication.  Subsequent records note that the Veteran was 
being treated by Dr. B. at KUMC for breast cancer and that he 
utilized VA for only his medications in this regard.

Of record is an April 2008 statement from the Veteran.  In this 
statement the Veteran related that he felt that he was not 
properly treated for his mental problems that he had and 
continued to struggle with them every day.  He stated that the VA 
doctors treated him for a condition that he did not have and that 
as he felt that he was not being properly treated, he stopped all 
treatment in the mental hygiene clinic. 

In a February 2009 statement the Veteran related that he felt 
that his case was decided incorrectly because his "mental 
condition was made worse by the fact [he] did not receive proper 
and timely treatment for [his] breast cancer condition."  He 
stated that he "constantly had to urge [his] treating doctor at 
the Kansas City VAMC that [he] had some problems" but that the 
doctor "would not run any additional" testing and that although 
additional testing was eventually performed and it was determined 
that he had breast cancer, "[he] went into a serious state of 
depression as [he] felt that [he] was not properly treated."

Of record is an August 2009 mental health physician note from the 
Leavenworth VAMC.  This note documents that the Veteran presented 
to the VAMC saying that he received a call from the VA hospital 
that he had been scheduled for an appointment.  A review of the 
Veteran's records, however, showed no pending psychiatric 
consults or appointments.  The Veteran clearly denied current 
depression, mania, hypomania or psychosis.  He had no current 
complaints and did not want to take any psychiatric medication, 
but was willing to see psychology for individual psychotherapy to 
help increase coping skills.  The Veteran discussed multiple 
complex social issues, including "misdiagnosis of bipolar 
disorder" by the Kansas City VAMC.  

Shortly thereafter, the Veteran began individual psychotherapy in 
September 2009 at the Leavenworth VAMC.  At his initial visit the 
Veteran discussed his history with medical professionals, as well 
as ongoing litigation with a former employer and his upcoming 
Board hearing.  Dysthimic disorder was assessed at this time, 
although his VA problem list documents a diagnosis of bipolar 
disorder and bipolar disorder was assessed during individual 
psychotherapy.  See e.g. November 6, 2009, and January 15, 2010, 
individual psychotherapy notes.  The Veteran continued individual 
psychotherapy through the VAMC.

In this regard the Board notes that the Veteran has submitted 
several audio tapes recordings of his individual psychotherapy 
sessions.  The Board has examined them and notes that they 
reflect his discussions and treatment with the VA clinician.  

In September 2009 the Veteran testified before the Board.  At 
this time, he offered a history of his breast cancer and asserted 
that from 2003 to 2005 when he sought VA treatment thereof he had 
offered complaints of pressure and tingling in his arm, but that 
VA refused to acknowledge the possibility of cancer.  He 
expressed that he ultimately had to "trick" VA into performing 
a biopsy in 2006, which he asserts should have been done earlier.  
Likewise, he contended that his psychiatric condition was 
misdiagnosed.  

Of record is a July 2010 letter from S.G.O., Ph. D., a 
supervisory clinical psychologist at the Leavenworth VAMC.  This 
letter documents that the Veteran asked this doctor to clarify 
his diagnosis.  Dr. S.G.O. related that the issues that the 
Veteran had fell under the heading of depression, rather than 
bipolar disorder.  He noted that the Veteran often appeared to be 
dysphoric, somewhat lacking in energy and often rather overly-
focused in thought, rather than in action, which would be typical 
of a patient with mania.  The Veteran submitted another letter 
from a private psychologist, P.D.W., Ph. D., in which this doctor 
stated that the diagnosis did not include bipolar disorder.



Analysis

The Board will first address the Veteran's assertion that his 
recurrence of breast cancer was not timely diagnosed.  In this 
regard, the record reflects that the Veteran was given a needle 
biopsy shortly after complaining of arm pain in September 2006 
that resulted in an assessment of breast cancer.  The Veteran 
then transferred his care to KUMC and VA had no part in that 
care, besides providing him medications.  The record does reflect 
that the Veteran reported his history of breast cancer to VA 
health care providers on several occasions prior to September 
2006, to include when he first began receiving regular treatment 
at VA in February 2005.  It also appears that he did express an 
interest in getting follow-up care in regard to that history when 
he enrolled with VA.  However, during the period prior to 
September 2006, it appears that most of his actual medical 
treatment was in regard to mental health care, and it does not 
appear that he identified any actual symptoms or other health 
problems that were suspected as being related to his history of 
breast cancer until September 2006.  As noted, at that time, he 
immediately underwent a biopsy and his case was transferred to 
KUMC.  There is nothing in the medical records from VA to suggest 
that the diagnosis of breast cancer was not made in a timely 
fashion.

As discussed above, the Board has considered the Veteran's 
assertions.  However, as a layperson, is not competent to comment 
on the timeliness of a diagnosis of cancer, such as in this case.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  Furthermore, the Board notes that there are 
significant inconsistencies between the Veteran's description of 
his interactions with VA health care providers prior to September 
2006, and those interactions as described in his medical records.  
In particular, although the Veteran testified during his hearing 
that he repeatedly complained of left arm symptoms from 2003 to 
2005, and that he repeatedly told his health care providers that 
it might be cancer, the Board notes that such reports are not 
documented in his record.  As noted, the treatment records 
associated with the claims file establish that the Veteran first 
presented to VA for care in February 2005.  Although he did 
report a past history of breast cancer, and that he was 
interested in getting follow-up care from VA, the record does not 
reflect that he actually complained of any symptoms he believed 
to be related to such history.  In fact, as noted above, most 
documented complaints noted throughout 2005 treatment records are 
in regard to mental health care matters.  The Board ultimately 
finds the contemporaneous treatment records to be more credible 
than the Veteran's more recent assertions that VA health care 
providers ignored his concerns prior to September 2006.

The Veteran has also asserted that a misdiagnosis of bipolar 
disorder resulted in an additional psychiatric disability, either 
directly or through aggravation.  The Board finds, however, that 
there is no competent evidence in this regard.  The Board 
acknowledges that the Veteran has variously been diagnosed as 
having bipolar disorder, an unspecified paranoid disorder and 
most recently dysthymia and/or depression.  The Veteran, as a 
layperson, is not competent to comment on whether such changes in 
diagnosis demonstrate negligence, careless, or other error on the 
part of previous VA health care providers.  Jandreau, supra.  
Certainly, the Board is cognizant that the July 2010 letters 
indicate that the Veteran's psychiatric disorder more closely 
approximates depression, rather than bipolar disorder.  Again, 
however, the authors of those letters do not suggest any 
carelessness, negligence, lack of proper skill, error in judgment 
or similar instance of fault on VA's part in rendering other 
diagnoses in the past.

In summary, even assuming that the VA medical treatment resulted 
in additional disability, the Board finds that there is no 
competent evidence of fault on the part of VA in either failing 
to diagnose cancer prior to September 2006 or in previously 
assigning him a diagnosis of bipolar disorder.  There has also 
been no suggestion in the lay or medical evidence of record that 
any additional disability was a result of an event not reasonably 
foreseeable during the course of his VA treatment.  The Board has 
considered the Veteran's lay assertions; however, for the reasons 
set forth above, the Board finds that this is not a case in which 
his lay assertions can serve to support his claim for 
compensation.  Thus, the Board finds that the preponderance of 
the evidence is against the claim and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for a mental disorder claimed to be due treatment occurring 
at a VA facility is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


